DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,656,767 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The double patenting rejection of claims 1-20 is withdrawn.

Specification
In light of the amendment filed 5/21/21 cancelling claim 11, the objection to the specification is withdrawn.

Claim Objections
	In light of the amendment filed 5/21/21, the objection to claim 4 for informalities is withdrawn.

Claim 14 is objected to because of the following informalities:  Claim 14 recites “a plurality of input area”.  Examiner assumes this is a typographical error and Applicant intended to claim “a plurality of input areas”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

	In light of the amendment filed 5/21/21, the rejection of claims 3-5 under 35 U.S.C. 112(b) is withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 (and similarly claims 14 and 17) recites “wherein each of said first and second touch input areas are separable”.  Examiner finds no support for this limitation in Applicant’s specification or drawings as filed.  Though fig. 8 and ¶ 31 of the instant 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0309660) in view of Kim et al. (US 2010/0156795).

	Regarding claim 1, Lee discloses an electronic display assembly with redundancy features comprising: a display layer for displaying images (abstract, figs. 2, 4, 7, display 220, see ¶ 57-59);

	a first vertical touch sensor provided along a vertical side edge of said first touch input area for detecting a vertical location of touch input at said first touch input area (figs. 2, 4, 7, see ¶ 57-59, ¶ 70-73, e.g., touch sensor 1);
	a second vertical touch sensor provided along a vertical side edge of said second touch input area for detecting a vertical location of touch input at said second touch input area (figs. 2, 4, 7, see ¶ 57-59, ¶ 70-73, e.g., touch sensor 3);
	a first horizontal touch sensor provided along a horizontal edge of said first touch input area for detecting a horizontal location of touch input at said first touch input area (figs. 2, 4, 7, see ¶ 57-59, ¶ 70-73, e.g., touch sensor 4);
	and a second horizontal touch sensor provided along a horizontal edge of said second touch input area for detecting a horizontal location of touch input at said second touch input area (figs. 2, 4, 7, see ¶ 57-59, ¶ 70-73, e.g., touch sensor 6);
	wherein each of said first and second touch input areas are independently operable, and configured to receive touch input from a user (figs. 2, 4, 7, see ¶ 57-59, ¶ 70-73);
	a first input/output device electrically connected with said display layer and at least said first vertical touch sensor and said first horizontal touch sensor (figs. 2, 4, 7, e.g., IC 420 and connecting lines 1 and 4, see ¶ 70-73);
	a second input/output device electrically connected with said display layer and at least said second vertical touch sensor and said second horizontal touch sensor (figs. 2, 4, 7, e.g., IC 420 and connecting lines 3 and 6, see ¶ 70-73);

	and one or more electronic storage devices comprising software instructions, which when executed, configure said one or more processors to automatically begin utilizing a remaining operable one of said first and second input/output devices if another one of said first and second input/output devices is rendered inoperable (figs. 1-2, see ¶ 38-41; see also figs. 4 and 7, ¶ 70-73, presence or absence of damaged touch line determined, e.g., line 1 is damaged at point 401; see also ¶ 84, ¶ 89).
	Lee fails to disclose wherein each of said first and second touch input areas are separable.
	Kim teaches wherein each of said first and second touch input areas are separable (fig. 4, ¶ 40, ¶ 46-54, sections 30A and 30B seamlessly assembled to define an unbroken, i.e., operatively non-segmented, working area through which touch data may be homogenously entered; see also figs. 5 and 9-11, ¶ 55-62, ¶ 74-77).
	Lee and Kim are both directed to touch-sensitive displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Lee with the separate touch pads of Kim since such a modification provides markedly increased physical size of a capacitive touch screen panel (Kim, ¶ 12) with sections configured for independent activation/deactivation with respect to other sections (Kim, ¶ 13).

	Regarding claim 2, Lee discloses wherein: said touch panel is coextensive with said display layer (figs. 2, 4, 6-8, see ¶ 57-59);


	Regarding claim 3, Lee discloses additional software instructions stored at the one or more electronic storage devices, which when executed, configure the one or more processors to, upon failure of one of said first and second touch input areas, automatically display the images on only a portion of the display layer corresponding to a remaining operable one of said first and second touch input areas (figs. 3, 4, 7, 8, see ¶ 70-73, ¶ 84-89, e.g., controller may scale down the screen to display in undamaged area).
	
	Regarding claim 4, Lee discloses wherein: each of the first and second input/output devices is connected with both of the first and second touch input areas (fig. 4, e.g., lines 1-6, see ¶ 70-73).

	Regarding claim 5, Kim further teaches wherein: said first and second touch input areas comprise distinct and physically separate touch pads (fig. 4, ¶ 40, ¶ 46-54, sections 30A and 30B seamlessly assembled to define an unbroken, i.e., operatively non-segmented, working area through which touch data may be homogenously entered; see also figs. 5 and 9-11, ¶ 55-62, ¶ 74-77).



	Regarding claim 7, Lee discloses wherein: said housing is adapted to be secured within a cockpit of a vehicle (figs. 1-2, see ¶ 32-38, e.g., navigation/GPS device disclosed).

	Regarding claim 10, Lee discloses wherein: said display layer comprises liquid crystals (¶ 59).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim as applied to claim 7 above, and further in view of Guard (US 2014/0002176) and Yang (US 2013/0154994).

	Regarding claim 8, Lee in view of Kim fails to disclose one or more channels extending through a wall of said housing, wherein said first and second input/output devices are located within said one or more channels; and electromagnetic shielding located about each of said one or more channels.
	
	Guard teaches one or more channels extending through a wall of said housing, wherein said first and second input/output devices are located within said one or more channels (abstract, fig. 8A, ¶ 5-6, ¶ 52-60, channel 84 through which a portion of an 
Lee in view of Kim and Guard are both directed to touch-sensitive displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Lee in view of Kim with the sealed gasket of Guard since such a modification improves resistance to moisture ingress (Guard, ¶ 52) and provides a channel through which suitable circuitry may extend (Guard, ¶ 52).
	
	Yang teaches electromagnetic shielding located about each of said one or more channels (abstract, figs. 1-2, ¶ 14-15, conductive adhesive layer 6 serves to avoid interferences from EMI and RFI; see also fig. 4, ¶ 17-18).
Lee in view of Kim and Guard and Yang are both directed to capacitive touch panel devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Lee in view of Kim and Guard with the electromagnetic shielding of Yang since such a modification avoids the interferences from EMI and RFI so as not to affect the operation of the capacitive touching sensing loop and thus no error signals are generated (Yang, ¶ 15).

	Regarding claim 9, Guard further teaches a gasket configured to secure said display layer and said projected capacitive touch panel in a watertight fashion within said housing (abstract, fig. 8A, ¶ 5-6, ¶ 52-60, sealing gasket 80 disclosed).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim as applied to claim 1 above, and further in view of Fletcher (US 2012/0105774).

	Regarding claim 12, Lee discloses an optical stack comprising: the display layer (figs. 2, 4, 7, display 220, see ¶ 57-59);
	the projected capacitive touch panel (figs. 2, 4, 7, touch panel 210, see ¶ 57-59).
	Lee in view of Kim fails to disclose a linear polarizer; a cover layer comprising an anti-reflective, anti-smudge coating; a first quarter wave retarder; a top glass; an optically clear adhesive; a bottom glass; an indium tin oxide layer; and a second quarter wave retarder.
	Fletcher teaches a linear polarizer (fig. 2, linear polarizer 202, see ¶ 15-21);
	a cover layer comprising an anti-reflective, anti-smudge coating (fig. 2, lens 236, see ¶ 15-21; *Examiner takes official notice that anti-reflective, anti-smudge coatings are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cover layer of Fletcher with the well-known anti-reflective, anti-smudge coating to achieve the predictable result of mitigating reflections and smudges.);
	a first quarter wave retarder (fig. 2, quarter wave retarder 204, see ¶ 15-21);
	a top glass (fig. 2, lens 236, see ¶ 15-21; *Examiner takes official notice that a top glass is well-known in the art. Therefore, it would have been obvious to one of 
	an optically clear adhesive (fig. 2, optically clear adhesive disclosed, see ¶ 15-21);
	a bottom glass (fig. 2, see ¶ 15-21; *Examiner takes official notice that a bottom glass is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fletcher with the well-known bottom glass to achieve the predictable result of providing a transparent, durable substrate.);
	an indium tin oxide layer (fig. 2, ITO disclosed, see ¶ 15-21);
	and a second quarter wave retarder (fig. 2, quarter wave retarder 207, see ¶ 15-21).
	Lee in view of Kim and Fletcher are both directed to touch-sensitive displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Lee in view of Kim with the optical stack of Fletcher since such a modification substantially matches reflected color and/or luminance between a lens border and an active area of the display device (Fletcher, abstract) to provide improved device appearance (Fletcher, ¶ 1, ¶ 8-10).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim as applied to claim 1 above, and further in view of Kil et al. (WO 2014/185599).

Regarding claim 13, Lee discloses wherein: each of the first and second touch input areas comprise a series of electronic circuits (figs. 2, 4, 7, see ¶ 70-73).
Lee in view of Kim fails to disclose each of the electronic circuits comprise: a first terminal; a second terminal; a third terminal; a number of zener diodes, each coupled between said first terminal and said third terminal; a number of capacitors, each coupled between said first terminal and said third terminal, wherein each of said capacitors is coupled in parallel with each of said zener diodes; a first inductor coupled in series between said first terminal and said second terminal; a second inductor coupled in series between said first terminal and said second terminal, wherein said second inductor is coupled in series with said first inductor; and a second capacitor coupled between said first terminal and said third terminal, wherein said second capacitor is coupled in series with only said first and second inductors.
Kil teaches each of the electronic circuits comprise: a first terminal; a second terminal; a third terminal comprising a common; a number of zener diodes, each coupled between said first terminal and said third terminal; a number of capacitors, each coupled between said first terminal and said third terminal, wherein each of said capacitors is coupled in parallel with each of said zener diodes; a first inductor coupled in series between said first terminal and said second terminal; a second inductor coupled in series between said first terminal and said second terminal, wherein said 
Lee in view of Kim and Kil are both directed to electronic devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Lee in view of Kim with the filter of Kil since such a modification provides a relatively wide filtering bandwidth with ESD protection capability and improved attenuation slope (Kil, ¶ 9-10).

Claims 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, Guard, and Yang.

	Regarding claim 14, Lee discloses an electronic display assembly with redundancy features comprising: a display layer for displaying an image (abstract, figs. 2, 4, 7, display 220, see ¶ 57-59);
	a projected capacitive touch panel coextensive with said display layer and comprising: a plurality of touch input area (figs. 2, 4, 7, touch panel 210, see ¶ 57-59);

	a plurality of horizontal touch sensors, each configured to detect a horizontal location of touch input with at least one associated one of said plurality of touch input areas (figs. 2, 4, 7, see ¶ 57-59, ¶ 70-73, e.g., touch sensors 4 and 6);
	and wherein each of said plurality of touch input areas are independently operable and configured to receive touch input from a user (figs. 2, 4, 7, touch panel 210, see ¶ 57-59, ¶ 70-73);
	a housing for said display layer and said projected capacitive touch panel (figs. 1-2, see ¶ 32-38, ¶ 57-59; see also figs. 5-8);
	a plurality of input/output devices, each of which is electrically connected with said display layer and each of said plurality of vertical touch sensors and said plurality of horizontal touch sensors (figs. 2, 4, 7, e.g., IC 420 and connecting lines 1-6, see ¶ 70-73);
	at least one processor (figs. 1-2, see ¶ 38-41);
	and at least one electronic storage device comprising software instructions, which when executed, configure said at least one processor to automatically begin utilizing an operable one of said plurality of input/output devices electrically connected with a given one of said plurality of touch input areas when another one of said plurality of input/output devices electrically connected to said given one of said plurality of touch input areas is determined to be inoperable (figs. 1-2, see ¶ 38-41; see also figs. 4 and 7, 
	Lee fails to disclose wherein each of said plurality of touch input areas are separable; one or more channels, each extending through said housing and comprising electromagnetic shielding, wherein each of said plurality of input/output devices extend through at least one of said one or more channels.

	Kim teaches wherein each of said plurality of touch input areas are separable (fig. 4, ¶ 40, ¶ 46-54, sections 30A and 30B seamlessly assembled to define an unbroken, i.e., operatively non-segmented, working area through which touch data may be homogenously entered; see also figs. 5 and 9-11, ¶ 55-62, ¶ 74-77).
	Lee and Kim are both directed to touch-sensitive displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Lee with the separate touch pads of Kim since such a modification provides markedly increased physical size of a capacitive touch screen panel (Kim, ¶ 12) with sections configured for independent activation/deactivation with respect to other sections (Kim, ¶ 13).

	Guard teaches one or more channels, each extending through said housing and comprising shielding, wherein each of said plurality of input/output devices extend through at least one of said one or more channels (abstract, fig. 8A, ¶ 5-6, ¶ 52-60, channel 84 through which a portion of an FPC and/or other suitable circuitry may 
Lee in view of Kim and Guard are both directed to touch-sensitive displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Lee in view of Kim with the sealed gasket of Guard since such a modification improves resistance to moisture ingress (Guard, ¶ 52) and provides a channel through which suitable circuitry may extend (Guard, ¶ 52).

	Yang teaches electromagnetic shielding (abstract, figs. 1-2, ¶ 14-15, conductive adhesive layer 6 serves to avoid interferences from EMI and RFI; see also fig. 4, ¶ 17-18).
Lee in view of Kim and Guard and Yang are both directed to capacitive touch panel devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Lee in view of Kim and Guard with the electromagnetic shielding of Yang since such a modification avoids the interferences from EMI and RFI so as not to affect the operation of the capacitive touching sensing loop and thus no error signals are generated (Yang, ¶ 15).

	Regarding claim 15, this claim is rejected under the same rationale as claim 3.

	Regarding claim 17, this claim is rejected under the same rationale as claim 14.

	Regarding claim 18, this claim is rejected under the same rationale as claim 3.

	Regarding claim 19, Lee discloses securing the housing within a cockpit of a vehicle (figs. 1-2, see ¶ 32-38, e.g., navigation/GPS device disclosed);
	and securing additional electronic equipment devices which produce electromagnetic energy within said cockpit (figs. 1-2, see ¶ 32-38, e.g., navigation/GPS device, car infotainment device, marine navigation system, etc. disclosed).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, Guard, and Yang as applied to claim 14 above, and further in view of Kil.

	Regarding claim 16, Lee discloses wherein: each of the plurality of touch input areas comprise a series of electronic circuits (figs. 2, 4, 7, see ¶ 70-73).
	Lee in view of Kim, Guard, and Yang fails to disclose each of the electronic circuits comprise: a first terminal; a second terminal; a third terminal; a number of zener diodes, each coupled between said first terminal and said third terminal; a number of capacitors, each coupled between said first terminal and said third terminal, wherein each of said capacitors is coupled in parallel with each of said zener diodes; a first inductor coupled in series between said first terminal and said second terminal; a second inductor coupled in series between said first terminal and said second terminal, wherein said second inductor is coupled in series with said first inductor; and a second 
Kil teaches each of the electronic circuits comprise: a first terminal; a second terminal; a third terminal; a number of zener diodes, each coupled between said first terminal and said third terminal; a number of capacitors, each coupled between said first terminal and said third terminal, wherein each of said capacitors is coupled in parallel with each of said zener diodes; a first inductor coupled in series between said first terminal and said second terminal; a second inductor coupled in series between said first terminal and said second terminal, wherein said second inductor is coupled in series with said first inductor; and a second capacitor coupled between said first terminal and said third terminal, wherein said second capacitor is coupled in series with only said first and second inductors (abstract, fig. 1d, ¶ 9, pi-filter with a zener diodes disclosed, *Examiner takes official notice that ladder topologies for filters are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pi-filter of Kil with the well-known ladder topologies to achieve the predictable result of providing the desired filtering.; see also fig. 1e, ¶ 10).
Lee in view of Kim, Guard, and Yang and Kil are both directed to electronic devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Lee in view of Kim, Guard, and Yang with the filter of Kil since such a modification provides a relatively wide filtering bandwidth with ESD protection capability and improved attenuation slope (Kil, ¶ 9-10).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 17 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626